Reasons for allowance
          Claims 1-8 and 10-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Genc et al. (U.S. Pub No.2013/0057686 A1).  Genc directed toward systems and methods for monitoring parking spots are disclosed.  A system includes at least one vehicle and a remote computer that are in communication with each other.  A vehicle includes a camera that generates image data, a location device that generates geographic coordinates of the vehicle, a computing device that receives the image data from the camera and the geographic coordinates of the vehicle and optionally data from a laser scanner that is calibrated with the camera and is connected to a smartphone that transmits data to the remote computer.  Image data generated by the camera is processed with a reference image and data from the laser scanner to determine an occupation status of the parking spot.  The occupation status is transmitted by the remote computer to a second vehicle.  Genc alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1-8 and 10-20 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MD N HAQUE/Primary Examiner, Art Unit 2487